Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities:
Please amend the specification to indicate that the parent application has issued as US patent 10553428 at [0001].
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18, please amend this claims remove “discontinuous”  and indicted that  - - the absorber layer and the anti-reflective coating are patterned- -. There is no basis for the absorber layer being non-uniform other than patterning/etching of it.
Claim 16, the claim recites that the absorber is formed directly on the reflective multilayer (emphasis added), but claim 17 recited requires the absorber to be formed on a Ru layer.  The specification describes the reflective multilayer as pairs of Mo/Si or Mo/Be [0014] and describes the capping layer (130) as being formed over the reflective multilayer (120) and 
In claim 1 the plurality of absorber stacks each include the etch stop layer, the absorber layer and an ARC layer.  For there to be a plurality of separate stacks, they must be separate, but claims 4-6 requires the etch stop layer to be continuous.   
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In claim 1 the plurality of absorber stacks each include the etch stop layer, the absorber layer and an ARC layer.  For there to be a plurality of separate stacks, they must be separate, but claims 4-6 requires the etch stop layer to be continuous.   




The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Raghunathan et al., 20140272677.
Raghunathan et al., 20140272677 teaches the formation of the photomask blank, including a substrate coated with alternating Mo/Si multilayered reflective layer, and a 1-3 nm capping layer of Ru and the thin absorber configuration which includes a 36-58 nm TaBN layer and a 2 nm TaBO layer [0025-0027]. A photoresist is then applied to this and used with an anisotropic dry etch to etch the absorber stack [0028].   
With respect to claims 16-20, the examiner has interpreted the claims to include the capping layer as part of the reflective multilayer in spite of the teachings of the specification at 
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Raghunathan et al., 20140272677.
	The position of the examiner is that the Mo/Si alternating layers are introduced with the Mo introduced first because it is the first deposited.  The topmost Si is a capping layer and the Ru layer on it the etch stop layer.  One reading the cited passage would immediately envision the embodiment of the thin absorber configuration where the Ru etch stop layer is 1-2 nm of the 1-3 nm range disclosed and the etch results inherently results in smooth walls with a roughness of less than 3 nm due to the thinness of the 2 nm TaBO (ARC) layer thereby anticipating the claims. 
	Alternatively, the position of the examiner is that the Mo/Si alternating layers are introduced with the Mo introduced first because it is the first deposited.  The topmost Si is a capping layer and the Ru layer on it the etch stop layer and the examiner holds that it would have been obvious to use of Ru layer of 1-2 nm based upon the 1-3 nm range taught and the etch results inherently results in smooth walls with a roughness of less than 3 nm due to the thinness of the 2 nm TaBO (ARC) layer.  This is congruent with the observation in the instant specification at [0033], where it is attributed to the reduced oxide byproduct of the etching of the thinner oxygen containing ARC layer.  
	The position of the examiner is that the in the embodiment illustrated in figure 4, when the absorber layer is just finished etching, the Ru layer is uniform in thickness and after this time the etch results in the thickness of the Ru layer is reduced in the areas where it is exposed by the prior removal of the absorber layer. In the later etch illustrated in figures 9 and 10, the Ru layer 
	With respect to claims 16-20, the examiner has interpreted the claims to include the capping layer as part of the reflective multilayer in spite of the teachings of the specification at [0014-0015]. The absorber is formed directly upon the Ru layer.  When patterned as in figures 4-10, the absorber is discontinuous.
Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Okamura et al. 20140186753.
Okamura et al. 20140186753 describes in example 1,  a mask substrate provided with a reflective Mo/Si multilayer where the uppermost layer is a Si layer 4.5 nm thick, a 2.5nm Ru layer, a 60 nm TaN absorber layer (16) and an 8 nm TaON low reflective layer (17) [0177-0184].  The low reflectance layer can be 1-20 nm [0074]. A buffer layer (33) can be provided between the Ru protective (capping,32) layer and can have a thickness of 1-60 nm, is hardly affected by the etching of the absorber layer and can be Cr, Al, Ru, Ta,and nitrides thereof as well as SiO2, Si3N4, Al2O3 and mixtures of these.  Preferred compound include SiO2 and CrN [0057-0060].  The provision of a hard mask of materials such as CrN, CrO, CrON or Ru with thicknesses of 2-10 nm is also disclosed [0076]. The protective layer (32) formed directly on the multilayer reflective film prevents oxidation layer and can be Ru or a Ru compound [0054-0056].
With respect to claims 16-18, the examiner has interpreted the claims to include the capping layer as part of the reflective multilayer in spite of the teachings of the specification at [0014-0015]. The absorber is formed directly upon the Ru layer.  When patterned, the absorber is discontinuous.
Claims 16-19 are rejected under 35 U.S.C. 103 as obvious over Okamura et al. 20140186753.
It would have been obvious to modify the mask of examples 1 of Okamura et al. 20140186753 by forming the 8 nm TaON layer with a thickness of 1-5 nm based upon the teachings of 1-20 nm as useful thicknesses at [0074]. 
Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Hayashi et al. 20130316272.
Hayashi et al. 20130316272 teaches a substrate provided with a Mo/Si multilayered reflective film, a 2.5 nm Ru film was coated upon this, a 70 nm TaNH film was formed and then a 10 nm TaONH film and a 20 CrNH hard mask formed to form the blank [0132-0194].  Figure 20 shows a photoresist layer (20) coated upon the blank, and exposed and developed to form the patterned resist in figure 3 and stripped after etching the hardmask as in figure 4 [0130].  The hardmask is removed by etching with a chlorine gas (first etch) and the absorber layers etched with a fluorine containing gas (second etch) [0176-0194]. The hardmask is smooth which reduces the line edge roughness of the pattern transferred into the absorber layer [0107]. The low reflectance layer can be 1-20 nm, preferably 1-10 nm [0091].  
With respect to claims 16-18, the examiner has interpreted the claims to include the capping layer as part of the reflective multilayer in spite of the teachings of the specification at [0014-0015]. The absorber is formed directly upon the Ru layer.  When patterned, the absorber is discontinuous.
Claims 16-19 are rejected under 35 U.S.C. 103 as obvious over Hayashi et al. 20130316272.
. 
Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Hsu et al. 20160231647.
Hsu et al. 20160231647 describes with respect to figure 2, an embodiment where the mask is a substrate (202), a reflective Mo-Si multilayer (204) with a 4 nm thick Si upper capping layer (206), an absorber layer (208) and an ARC layer (210). Other embodiments use an Ru layer as the capping layer [0022]. 
Claims 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Han et al. 20030039922.
Han et al. 20030039922 teaches a mask substrate provided with 40 alternating Mo/Si layers which may be covered with a thin Si capping layer, which is then coated with an absorber layer and the ARC layer [0010-0012].
Claims 16,17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being fully anticipated by Hanekawa et al. 20170242330. 
Hanekawa et al. 20170242330 in example 1 teaches a substrate provided with a Mo/Si multilayer reflective layer, a 2.5 nm Ru layer, a 75 mnTaN layer and a 5 nm TaON layer [0204-0219]
Claims 16-19 are rejected under 35 U.S.C. 102(a)(2) as being fully anticipated by Uno 20170235218.
Uno 20170235218 teaches in examples 5-8,12 and 17-20, a substrate provided with at Mo/Si multlayered reflective layer, a 2.5 nm Ru layer, a second 0.6 nm Ru layer, an absorber 
Claims 1-15 are rejected under 35 U.S.C. 103 as obvious over Kim et al. 20150160550
Kim et al. 20150160550 teaches with respect to figure 1B, a substrate (140), a series of reflective multilayer (150), a capping layer (160), a patterned buffer layer (162P), a patterned absorber layer (170P) and a patterned low reflection layer (172P) [070-0099]. The buffer layer can be Ru, RuB, RuSi, Cr, CrN, Al, AlN, Ta, TaN, SiO2, Si3N4, Al2O3 or combination of these and can have thicknesses of 1-100 nm [0080-0083]. The low reflection layer can be TaBO, TaBNO, TaOH, TaONH and can be 5-25 nm thick [0089-0090]. 
	With respect to claims 9-12 and 15 it would have been obvious to one skilled in the art to form the mask of figure 1 with a layer containing RuSi, SiO2 or Si3N4 and a thickness of 2-5 nm with a reasonable expectation of success based upon the disclosure at [0080-0083]. Claim 15 does not exclude the presence of other materials.  The applicant could correct this by replacing “is”  with - - consists of - - .  The etching during patterning will inherently form the unetched and partially etched buffers layer (etch stop layer of claims) as intermediate structures in the formation of the structure shown in figure 1B.   
With respect to claims 1-15 it would have been obvious to one skilled in the art to form the mask of figure 1 with a layer containing RuSi, SiO2 or Si3N4 . 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10553428. Although the claims at issue are not identical, they are not patentably distinct from each other because the processes recited in the claims of the patent result in the formation of the mask of the instant claims.  
The examiner notes that there was no restriction in the parent application, which matured into US patent 10553428.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al. 20140154615 teaches EUV masks formed by depositing Mo/Si reflective multilayers on a substrate, providing a Ru or Zr capping layer, an absorber and an ARC layer (112) which may have a thickness of 3-10 nm [0023-0026]. When the absorber is TaN or TaBN, the ARC is TaBO [0027].   This is cumulative to the other references.
Lee 20030198874 teaches with respect to figure 4, embodiments where the absorber is formed on layer 22, which is SiON and underlying layer 23 is Cr which is formed directly on the reflective ML [0030-0032]. Figure 8 teaches the Ru first buffer layer (24) and a second buffer layer of silicon oxide [0049+], this does not teach the low reflectance layer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 18, 2019